Citation Nr: 0703423	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-12 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Evaluation of degenerative disc disease and degenerative 
joint disease of the cervical spine with chronic myofascial 
pain, currently rated as 30 percent disabling.  

2.  Evaluation of degenerative joint disease of the thoracic 
spine and recurrent lumbar strain, currently rated as 20 
percent disabling.  

3.  Evaluation of hypothesia of the infra and lateral aspect 
of the left breast status post breast reduction surgery, 
currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  


FINDINGS OF FACT

1.  There has been no significant change in the veteran's 
degenerative disc disease and degenerative joint disease of 
the cervical spine with chronic myofascial pain during the 
appeal period.

2.  The veteran's cervical spine disability is manifested by 
limitation of motion of the cervical spine with chronic 
myofascial pain.  Forward flexion is to 25 degrees.  

3.  There has been no significant change in the veteran's 
thoracic spine disability and recurrent lumbar strain during 
the appeal period.

4.  The veteran's thoracic spine disability and recurrent 
lumbar strain is manifest by limitation of the thoracolumbar 
spine with recurrent lumbar strain.  Forward flexion of the 
thoracolumbar spine is to 60 degrees.  

3.  Hypothesia of the infra and lateral aspect of the left 
breast, status post breast reduction surgery is manifest by 
discomfort; there is no associated physical impairment.  


CONCLUSIONS OF LAW

1.  The manifestations of degenerative disc disease and 
degenerative joint disease of the cervical spine with chronic 
myofascial pain do not warrant a rating in excess of 30 
percent.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237.

2.  The manifestations of degenerative disc disease and 
degenerative joint disease of the cervical spine with 
myofascial pain warrant a rating of 30 percent for the period 
from January 8, 2003, through January 27, 2005.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5295 (in effect prior to 
September 23, 2003), 5237 (effective September 23, 2003).

3.  The manifestations of degenerative disc disease and 
degenerative joint disease of the thoracic spine and 
recurrent lumbar strain do not warrant a rating in excess of 
20 percent.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237.

4.  The manifestations of degenerative disc disease and 
degenerative joint disease of the thoracic spine and 
recurrent lumbar strain warrant a rating of 20 percent for 
the period from January 8, 2003, through January 27, 2005.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (in effect 
prior to September 23, 2003), 5237 (effective September 23, 
2003).

5.  The criteria for an evaluation in excess of 10 percent 
for hypothesia of the infra and lateral aspect of the left 
breast status post breast reduction surgery have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8519 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in February 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  Notice of such was provided October 2006.  
The Board notes that, in this case, the claims are being 
denied, so that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2004.  The 
veteran was notified of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the claimant about the information and evidence VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the AOJ of any information or 
evidence the claimant wanted the AOJ to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
March 2006 constituted subsequent process.  The claimant has 
not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  



Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Evaluation of disabilities of the musculoskeletal system 
under 38 C.F.R. § 4.40, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the AOJ addressed both sets of 
amendments in its July 2005 statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

I. Cervical Spine

Analysis

Initially, the Board notes the AOJ has effectively assigned 
staged ratings.  That is, the initial 10 percent evaluation 
assigned was increased to 30 percent, from January 28, 2005, 
by rating decision dated in March 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board, however, finds 
that the condition has not significantly changed during the 
appeal period, and that a uniform 30 percent rating is 
warranted.  The Board notes that we are simply unable to 
determine that the veteran became worse on the day of the 
January 2005 VA examination.  In this regard, the Board notes 
that while the December 2002 VA examination report reflects 
normal range of motion of the cervical spine, physical 
impairment due to the neck and back was noted to be moderate, 
and on VA examination in October 2003, there was limitation 
of motion.  The veteran has argued, to include in her April 
2004 substantive appeal, that the initial evaluation was not 
correct and the subsequent VA examinations tended to support 
her lay evidence, rather than reflecting a change in her 
condition.  See 38 C.F.R. § 3.400(q).

Under the old or new a criteria, a higher evaluation is not 
warranted.  A 30 percent rating is the maximum evaluation 
under Diagnostic Code 5290.  In addition, while the veteran 
complained of pain on a 24-hour a day basis in October 2003, 
range of motion in December 2002 was normal, in December 
2003, the examiner noted she was able to walk greater than 
one mile and go up or down up to two flights of stairs 
without difficulty, and in January 2005, only mild osteophyte 
formation along the articular margins of the cervical 
vertebrae and mild disc reduction between C3-4 levels were 
noted.  The 30 percent evaluation assigned contemplates flare 
ups.  In addition, the examination reports do not reflect 
reports of incapacitating episodes having a total duration of 
four to six weeks.  As such, a disability rating in excess of 
30 percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  The Board notes that the January 2005 VA 
examination report notes the veteran specifically denied 
having missed work due to her neck.  

The Board finds a rating in excess of 30 percent is not 
warranted when the service-connected cervical spine 
disability is evaluated under the current general formula for 
evaluation of the cervical spine.  There is no competent 
evidence of record that the service-connected cervical spine 
disability is manifested by favorable or unfavorable 
ankylosis or a such a significant loss of motion that it 
equates to ankylosis of the cervical spine.  As noted, range 
of motion of the cervical spine was normal on VA examination 
in December 2002.  In January 2005, forward flexion was from 
0 degrees to 10 degrees and to 20 degrees with pain.  
Extension was from to 15 degrees, and to 25 degrees, 
bilaterally, with pain.  Lateral flexion was 15 degrees, and 
to 25 degrees with pain, and rotation was20 degree, and 30 
degrees with pain.  Thus, a higher rating is not warranted 
under the current rating criteria for evaluation of the 
cervical spine.  None of the findings of record equate to 
ankylosis of the cervical spine.  

The new regulations explicitly take pain on motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  Even in consideration of Deluca, in regard 
to the new regulations, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the veteran has pain on motion, but the 
Board finds that the currently assigned 30 percent disability 
rating assigned for severe limitation of motion of the 
cervical spine adequately compensates the veteran for her 
pain and functional loss in this case.  The January 2005 
report of examination notes that the veteran is able to flex 
to 20 degrees, albeit with pain, walk 1/2 mile per day, has 
normal upper extremity function, and is able to go up and 
down up to 2 flights of stairs.  

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that an August 2003 VA 
treatment record notes x-ray examination of the cervical 
spine was normal and normal range of motion.  The Board finds 
the most probative evidence consists of the objective 
findings contained in the VA examination reports.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

II.  Lumbar Spine

Initially, the Board notes the AOJ has effectively assigned 
staged ratings.  That is, the initial 10 percent evaluation 
assigned was increased to 20 percent, from January 28, 2005, 
by rating decision dated in March 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board, however, finds 
that the condition has not significantly changed during the 
appeal period; and that a uniform 20 percent rating is 
warranted.  The Board notes that we are simply unable to 
determine that the veteran became worse on the day of the 
January 2005 VA examination.  In this regard, the Board notes 
that while the December 2002 VA examination report reflects 
normal range of motion of the lumbar spine, chronic pain was 
noted, and physical impairment due to the back and neck was 
noted to be moderate, and on VA examination in October 2003, 
there was limitation of motion.  The veteran has argued, to 
include in her April 2003 notice of disagreement that the 
initial evaluation was not correct and the subsequent VA 
examinations tended to support her lay evidence, rather than 
reflecting a change in her condition.  See 38 C.F.R. § 
3.400(q).

Under the old criteria, a rating in excess of 20 percent is 
not warranted.  The evidence does not show that listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
a higher rating is not warranted under Diagnostic Code 5295.  

In addition, while the record reflects complaints of pain, 
the evidence does not establish recurring attacks with 
intermittent relief.  The January 2005 report of examination 
notes that the veteran is able walk 1/2 mile per day, and is 
able to go up and down up to 2 flights of stairs.  The 20 
percent rating assigned contemplates flare ups. Thus, the 
Board finds a higher rating in not warranted under Diagnostic 
Code 5293.  

A higher rating is not warranted under Diagnostic Code 5292, 
as the evidence does not show severe limitation of motion of 
the lumbar spine.  As noted, on VA examination in December 
2002, range of motion of the lumbar spine was normal.  The 
October 2003 VA examination report notes no lumbar spine 
symptoms.  

In considering the new criteria, the Board notes a higher 
evaluation is not warranted based on incapacitating episodes.  
The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a disability rating in excess of 20 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  The Board notes 
that the November 2005 VA examination report notes the 
veteran specifically denied having missed work due to her 
back.  

In addition, on VA examination in January 2005, forward 
flexion of the thoracolumbar spine was to 60 degrees, 
extension was to 15 degrees, lateral flexion was to 20 
degrees, and rotation was to 20 degrees.  Thus, a higher 
evaluation is not warranted as there is no competent evidence 
of record that the service-connected lumbar spine disability 
is manifested by favorable or unfavorable ankylosis or a such 
a significant loss of motion that it equates to ankylosis of 
the lumbar spine.  .  

The new regulations explicitly take pain on motion into 
account; therefore, application of the principles of DeLuca 
is unnecessary.  Even in consideration of Deluca, in regard 
to the new regulations, the Board has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the veteran has pain on motion, but the 
Board finds that the currently assigned 20 percent disability 
rating assigned adequately compensates the veteran for her 
pain and functional loss in this case.  The January 2005 VA 
examination report notes she is able to walk 1/2 mile, go up 
and down 1 to 2 flights of stairs, and here gait was 
straight, stable, smooth, and symmetric.  She specifically 
denied loss of balance due to her back.  

The veteran is competent to report her symptoms.  She is not, 
however, a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board finds the most probative 
evidence is the objective findings of the VA medical 
examiners.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.



Other Considerations

The Board notes that the evidence shows a separate evaluation 
for neurologic impairment is not warranted.  An August 2003 
VA treatment record notes circulation, sensation, and 
movement of the upper extremities was normal.  The December 
2003 VA examination report notes no paresthesias, weakness, 
or paralysis.  On VA examination in January 2005, sensory was 
grossly intact and symmetric.  Deep tendon reflexes were 2+ 
and symmetric.  In October 2003, she denied radiation of pain 
into either upper extremity.  While she complained of 
numbness and tingling in both hand and feet, motor and 
sensory examination was normal, and no atrophy of the 
musculature was noted.  Thus, a separate evaluation is not 
warranted for neurologic impairment.  

III.  Hypothesia

Hypothesia of the infra and lateral aspect of the left 
breast, status post breast reduction surgery, has been 
evaluated as 10 percent disabling.  Under Diagnostic Code 
8519, incomplete paralysis of the long thoracic nerve 
warrants an evaluation of 0, 10, and 20 percent for mild, 
moderate, severe, incomplete paralysis of the major 
extremity, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 
8519.

The Board finds a higher evaluation is not warranted.  The 
evidence establishes no more than mild impairment.  The 
December 2003 VA examination report notes  an area of 
anesthesia and hypoesthesia around the periphery of the left 
breast.  While the examiner noted it to be unusual to see 
circumferential anesthesia of the entire breast and moderate 
symptoms of discomfort were noted on VA examination in 
December 2002, the December 2002 VA examiner specifically 
stated that there was no physical impairment as a result of 
the hypothesia of the infra and lateral aspect of the left 
breast.  Therefore, entitlement to a higher evaluation for is 
not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  
The Board finds the VA findings and opinions to be more 
probative as to the degree of impairment.  See Espiritu, 
supra.  The examiners reviewed the claims file and provided a 
rationale for the opinions.  


ORDER

A 30 percent evaluation for degenerative disc disease and 
degenerative joint disease of the cervical spine with chronic 
myofascial pain is granted for the period from January 8, 
2003, through January 27, 2005, subject to controlling 
regulations affecting the payment of monetary awards.

A rating in excess of 30 percent for degenerative disc 
disease and degenerative joint disease of the cervical spine 
with chronic myofascial pain is denied.  

A 20 percent evaluation for degenerative joint disease of the 
thoracic spine and recurrent lumbar strain is granted for the 
period from January 8, 2003, through January 27, 2005, 
subject to controlling regulations affecting the payment of 
monetary awards.

An evaluation in excess of 20 percent for degenerative joint 
disease of the thoracic spine and recurrent lumbar strain is 
denied.  

An evaluation in excess of 10 percent for hypothesia of the 
infra and lateral aspect of the left breast, status post 
breast reduction surgery is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


